DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 5, 2019 in which claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,371,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows: 
The following table shows the claims in ‘650 that are rejected by corresponding claims in ‘541
Claims Comparison Table:
‘650                ‘541 
Claims                  1	                  1
                              2                   2
                              3-7                   3-7
                              9-10                 9-10
                              11-20                11-20
wherein the user's level of familiarity with the area is at least based on a social post, the social post is weighted based on a type of the social post, and a user's social post type for the area is given more weight than other users' social post types for the area”  have been omitted. Given the fact that the ‘650 invention has broader applications where level of familiarity with the area is at least based on a social post may not be need. It would have been obvious to one of ordinary skill in the art to use the ‘650 invention geographic familiarity in navigation directions without determining level of familiarity with the area is at least based on a social post. The motivation would have been to accommodate an obvious need.
Regarding claims 2-20, these claims map directly another claims of the ‘541 patent as set forth above.

Instant application # 16/531,650
Patent # 10371541
Claim 1. One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computing device, perform a method of providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: 

determining a first location associated with a query result; 

determining a route from a second location to the first location; 
determining an area associated with a portion of the route; 

determining the user's level of familiarity with the area; and 







providing navigation directions to the user, wherein the navigation directions associated with the portion of the route are customized based on the user's level of familiarity with the area, wherein the directions are customized by omitting presentation of a route that is presented as part of default navigation directions. 

2. The media of claim 1, wherein the method further comprises determining the user's level of familiarity with the area by analyzing location data associated with the user to determine an amount of time the user spent within the area during a threshold period. 

3. The media of claim 1, wherein the method further comprises determining the user's level of familiarity with the area by determining one or more of the user's home address and work address. 

4. The media of claim 1, wherein the second location is a present location of the user. 

5. The media of claim 1, wherein the navigation directions are further customized at least by providing the navigation directions with a level of detail that is based on the user's familiarity with the area. 



7. The media of claim 2, wherein the user is assigned a low level of familiarity when the location data indicates the user has been present within the area two or less times during the threshold period. 

8. The media of claim 1, wherein the directions are customized by omitting presentation of a route that is presented as part of default navigation directions when the user's level of familiarity with the area is above a high threshold. 

9. The media of claim 1, wherein the method further comprises determining multiple areas each associated with a respective portion of the route. 

10. The media of claim 9, wherein navigation directions associated with each portion of the route are individually customized based on the user's level of familiarity with the respective area. 

11. A method for providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: receiving, at a computing device, a query submitted by a user; determining a first location associated with the query and a second location associated with the query; determining a route from the second location to the first location; determining an area associated with a portion of the route; determining the user's level of 






12. The method of claim 11, wherein a greater level of familiarity with the area results in a lesser level of detail in the navigation directions within the area, and wherein a lesser level of familiarity with the area results in greater level of detail in the navigation directions within the area. 

13. The method of claim 11, wherein the directions are customized by omitting presentation of a route that is presented as part of default navigation directions when the user's level of familiarity with the area is above a high threshold. 

14. The method of claim 11, wherein the method further comprises determining the user's level of familiarity with the area by analyzing location data associated with the user to determine an amount of time the user spent within the area of interest during a threshold period. 

15. The method of claim 14, wherein a low level of familiarity is determined when the location data indicates the user has been present within the area of 

16. One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computing device, perform a method of providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: receiving a query submitted by a user; determining a first location associated with the query and a second location associated with the query; determining a route from the second location to the first location; determining an area associated with a portion of the route; determining the user's level of familiarity with the area; and providing navigation directions to the user, wherein the navigation directions associated with the portion of the route are customized based on the user's level of familiarity with the area, wherein a greater level of familiarity with the area results in a lesser level of detail in the navigation directions within the area, and the directions are customized by omitting presentation of a route that is presented as part of default navigation directions. 









17. The media of claim 16, wherein the directions are customized by omitting presentation of a route that is presented as part of default navigation directions when 

18. The media of claim 16, wherein the method further comprises determining the user's level of familiarity with the area by analyzing location data associated with the user. 

19. The media of claim 18, wherein the user's level of familiarity with the area is based at least in part on a frequency of the user's presence within the area and one or more types of activities in which the user engages while in the area. 

20. The media of claim 18, wherein the user's level of familiarity with the area is based at least in part on a familiarity of the user with different categories of businesses in the area.
perform a method of providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: 

determining a first location associated with a query result; 

determining a route from a second location to the first location; 

determining an area associated with a portion of the route; 

determining the user's level of familiarity with the area, wherein the user's level of familiarity with the area is at least based on a social post, the social post is weighted based on a type of the social post, and a user's social post type for the area is given more weight than other users' social post types for the area; and 

providing navigation directions to the user, wherein the navigation directions associated with the portion of the route are customized based on the user's level of familiarity with the area, wherein the directions are customized by omitting presentation of a map that is presented as part of default navigation directions. 

    2. The media of claim 1, wherein the method further comprises determining the user's level of familiarity with the area by analyzing location data associated with the user to determine an amount of time the user spent within the area during a threshold period. 

    3. The media of claim 1, wherein the method further comprises determining the user's level of familiarity with the area by determining one or more of the user's home address and work address. 

    4. The media of claim 1, wherein the second location is a present location of the user. 

    5. The media of claim 1, wherein the navigation directions are customized at least by providing the navigation directions with a level of detail that is based on the user's familiarity with the area. 



    7. The media of claim 2, wherein the user is assigned a low level of familiarity when the location data indicates the user has been present within the area two or less times during the threshold period. 

    8. The media of claim 2, wherein levels of familiarity level comprise at least a high level, a medium level, and a low level. 

    


9. The media of claim 1, wherein the method further comprises determining multiple areas each associated with a respective portion of the route. 

    10. The media of claim 9, wherein navigation directions associated with each portion of the route are individually customized based on the user's level of familiarity with the respective area. 

    11. A method for providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: receiving, at a computing device, a query submitted by a user; determining a first location associated with the query and a second location associated with the query; determining a route from the second location to the first location; determining an area associated with a portion of the route; determining the user's level of familiarity with the area, 

    12. The method of claim 11, wherein a greater level of familiarity with the area results in a lesser level of detail in the navigation directions within the area, and wherein a lesser level of familiarity with the area results in greater level of detail in the navigation directions within the area. 

    13. The method of claim 11, wherein a greater level of familiarity with the area results in displaying the navigation directions with a different level of prominence than for a lesser level of familiarity with the area. 

    14. The method of claim 11, wherein the method further comprises determining the user's level of familiarity with the area by analyzing location data associated with the user to determine an amount of time the user spent within the area of interest during a threshold period. 

    15. The method of claim 14, wherein a low level of familiarity is determined when the location data indicates the user has been present within the area of interest two or less times during the threshold period. 

    16. One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computing device, perform a method of providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: receiving a query submitted by a user; determining a first location associated with the query and a second location associated with the query; determining a route from the second location to the first location; determining an area associated with a portion of the route; determining the user's level of familiarity with the area, wherein the user's level of familiarity with the area is at least based on a social post, the social post is weighted based on a type of the social post, and a user's social post type for the area is given more weight than other users' social post types for the area; and providing navigation directions to the user, wherein the navigation directions associated with the portion of the route are customized based on the user's level of familiarity with the area, wherein a greater level of familiarity with the area results in a lesser level of detail in the navigation directions within the area, and wherein a lesser level of familiarity with the area results in greater level of detail in the navigation directions within the area and the directions are customized by omitting presentation of a map that is presented as part of default navigation directions. 

    17. The media of claim 16, wherein levels of familiarity comprise at least a high level, a medium level, and a low level. 



18. The media of claim 16, wherein the method further comprises determining the user's level of familiarity with the area by analyzing location data associated with the user. 

    19. The media of claim 18, wherein the user's level of familiarity with the area is based at least in part on a frequency of the user's presence within the area and one or more types of activities in which the user engages while in the area. 

    20. The media of claim 18, wherein the user's level of familiarity with the area is based at least in part on a familiarity of the user with different categories of businesses in the area.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suomela et al. (US 2008/0288165 A1) in view of Dhanani (US 20110153191 A1).
Regarding claim 1, Suomela discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computing device, perform a method of providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: 
(Fig.7 step 702; abstract, ¶[0007], [0029], [0031] and [0048] Suomela, i.e., a query request to determine a recommend location); 
determining a route from a second location to the first location (¶[0008], [0029] and [0031], Suomela, i.e., determining a recommended route based on the selected starting point and the selected destination); 
determining an area associated with a portion of the route (Fig.7 step 704; ¶[0029] and [0031], Suomela);
determining the user's familiarity with the area (Fig.7 step 706, ¶[0029] and [0031], [0041] and [0049], Suomela); and 
providing navigation directions to the user (¶[0029], Suomela, i.e., providing user with directions to a desired destination from a location known to the user), wherein the navigation directions associated with the portion of the route are customized based on the user's level of familiarity with the area (¶[0029] and [0031], [0041] and [0049], Suomela). 
Suomela, however, does not explicitly disclose a familiarity level and customizing directions’ route based on the user’s level familiarity with the area. 
Dhanani discloses a familiarity level (Fig.9,¶[0007]-[0008] and [0191], Dhanani) and customizing directions’ route based on the user’s level familiarity with the area (Fig.9,¶[0007]-[0008] and [0191], Dhanani) by omitting presentation of a route that is presented as part of default navigation directions (¶[0067]-[0068], Dhanani, i.e. override the default).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify Suomela with the teachings of Dhanani to customize the directions’ route. It is beneficial to enhance the search directions’ route based on familiarity 
Regarding claim 4, Suomela/Dhanani combination discloses wherein the second location is a present location of the user (¶ [0041] and [0049], Suomela).
Regarding claim 5, Suomela/Dhanani combination discloses wherein the navigation directions are customized at least by providing the navigation directions with a level of detail that is based on the user's familiarity with the area (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 6, Suomela/Dhanani combination discloses wherein the navigation directions are customized at least by displaying the navigation directions with a level of prominence that is based on the user's familiarity with the area (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 7, Suomela/Dhanani combination discloses wherein the user is assigned a low level of familiarity when the location data indicates the user has been present within the area two or less times during the threshold period (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 9, Suomela/Dhanani combination discloses wherein the method further comprises determining multiple areas each associated with a respective portion of the route (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 11, Suomela discloses a method for providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: 
(Fig.9 step 902, ¶[0007], [0029], [0031] and [0048] Suomela, i.e., a query request to determine a recommend location); 
determining a first location associated with the query and a second location associated with the query (Fig.9 step 904; ¶[0008], [0029] and [0031], Suomela, i.e., determining a recommended route based on the selected starting point and the selected destination); 
determining a route from the second location to the first location (Fig.9 step 904-906, ¶[0008], [0029] and [0031], Suomela, i.e., determining a recommended route based on the selected starting point and the selected destination); 
determining an area associated with a portion of the route (Fig.9 step 904-906, ¶[0029] and [0031], [0041] and [0049], Suomela); 
determining the user's level of familiarity with the area (¶[0029] and [0031], [0041] and [0049], Suomela); and 
providing navigation directions to the user (Fig.9 step 908 and (¶[0029], Suomela, i.e., providing user with directions to a desired destination from a location known to the user), wherein the navigation directions associated with the portion of the route are customized based on the user's level of familiarity with the area (¶[0029] and [0031], [0041] and [0049], Suomela). 
Suomela, however, does not explicitly disclose a familiarity level and customizing directions’ route based on the user’s level familiarity with the area. 
Dhanani discloses a familiarity level (Fig.9,¶[0007]-[0008] and [0191], Dhanani) and customizing directions’ route based on the user’s level familiarity with the area. (Fig.9,¶[0007]-[0008] and [0191], Dhanani) by omitting presentation of a route that is presented as part of default navigation directions (¶[0067]-[0068], Dhanani, i.e. override the default).

Regarding claim 12, Suomela/ Dhanani combination discloses wherein a greater level of familiarity with the area results in a lesser level of detail in the navigation directions within the area (¶[0031], [0039], [0041] and [0049], Suomela), and wherein a lesser level of familiarity with the area results in greater level of detail in the navigation directions within the area (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 13, Suomela/ Dhanani combination discloses wherein a greater level of familiarity with the area results in displaying the navigation directions with a different level of prominence than for a lesser level of familiarity with the area (¶[0031], [0039], [0041],  [0049] and [0055], Suomela). 
Regarding claim 15, Suomela/Dhanani combination discloses wherein a low level of familiarity is determined when the location data indicates the user has been present within the area of interest two or less times during the threshold period (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 16, Suomela discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computing device, perform a method of providing navigation directions that are customized to a user's level of familiarity with an area of interest, the method comprising: 
(Fig.7 step 702; abstract, ¶[0007], [0029], [0031] and [0048] Suomela, i.e., a query request to determine a recommend location); 
determining a first location associated with the query and a second location associated with the query (¶[0008], [0029] and [0031], Suomela, i.e., determining a recommended route based on the selected starting point and the selected destination); 
determining a route from the second location to the first location (¶[0008], [0029] and [0031], Suomela, i.e., determining a recommended route based on the selected starting point and the selected destination); 
determining an area associated with a portion of the route (Fig.7 step 704; ¶[0029] and [0031], Suomela); 
determining the user's level of familiarity with the area (Fig.7 step 706, ¶[0029] and [0031], [0041] and [0049], Suomela); and 
providing navigation directions to the user (¶[0029], Suomela, i.e., providing user with directions to a desired destination from a location known to the user), wherein the navigation directions associated with the portion of the route are customized based on the user's familiarity with the area (¶[0031], [0039], [0041] and [0049], Suomela), wherein a greater level of familiarity with the area results in a lesser detail in the navigation directions within the area (¶[0031], [0039], [0041] and [0049], Suomela), and wherein a lesser familiarity with the area results in greater detail in the navigation directions within the area (¶[0031], [0039], [0041] and [0049], Suomela). 
Suomela, however, does not explicitly disclose a familiarity level and customizing directions’ route based on the user’s level familiarity with the area. 
(Fig.9,¶[0007]-[0008] and [0191], Dhanani) and customizing directions’ route based on the user’s level familiarity with the area. (Fig.9,¶[0007]-[0008] and [0191], Dhanani) by omitting presentation of a route that is presented as part of default navigation directions (¶[0067]-[0068], Dhanani, i.e. override the default).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify Suomela with the teachings of Dhanani to customize the directions’ route. It is beneficial to enhance the search directions’ route based on familiarity level to customize the search results. Moreover, both references disclose features that are directed to analogous art and the same field of endeavor, such as geographic area search. This close relationship between Suomela and Dhanani highly suggests an expectation of success. 
Regarding claim 17, Suomela/Dhanani combination discloses wherein levels of familiarity comprise at least a high level, a medium level, and a low level (¶[0031], [0039], [0041], [0049], [0055] and [0061], Suomela). 
Regarding claim 18, Suomela/Dhanani combination discloses wherein the method further comprises determining the user's level of familiarity with the area by analyzing location data associated with the user (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 19, Suomela/Dhanani combination discloses wherein the user's level of familiarity with the area is based at least in part on a frequency of the user's presence within the area and one or more types of activities in which the user engages while in the area (¶[0031], [0039], [0041] and [0049], Suomela). 
Regarding claim 20, Suomela/Dhanani combination discloses wherein the user's level of familiarity with the area is based at least in part on a familiarity of the user with different (¶[0031], [0039], [0041], [0049], [0055] and [0061], Suomela).
Claims 2-3, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suomela et al. (US 2008/0288165 A1) in view of Dhanani (US 20110153191 A1) in view of Zhao et al. (US 20150100237).
Regarding claim 2, and similar claim 14, Suomela/Dhanani combination discloses determining the user's level of familiarity with the area (¶[0007]-[0008] and [0191], Dhanani). However, the modified Suomela does not explicitly disclose analyzing location data associated with the user to determine an amount of time the user spent within the area during a threshold period.
Zhao discloses a familiarity level (¶[0119] and [0124]-[0125], Zhao, guidance mode 304 is the mode type 302 of the familiar mode 306 associated with the guidance level), and analyzing location data associated with the user to determine an amount of time the user spent within the area during a threshold period (320 of Fig.3,¶[0043]-[0044] and [0132]-[0133], Zhao).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify Suomela/Dhanani with the teachings of Zhao to search for the area of interest. It is beneficial to enhance the search results based on familiarity level to customize the search results. Moreover, the references disclose features that are directed to analogous art and the same field of endeavor, such as geographic area search. This close relationship between Suomela/Dhanani and Zhao highly suggests an expectation of success.
Regarding claim 3, Suomela/Dhanani/Zhaoe combination discloses wherein the method further comprises determining the user's level of familiarity with the area (¶[0119] and [0124]-[0125], Zhao) by determining one or more of the user's home address and work address (¶[0119] and [0124]-[0125], Zhao). It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify Suomela/Dhanani with the teachings of Zhao to search for the area of interest. It is beneficial to enhance the search results based on familiarity level to customize the search results. Moreover, the references disclose features that are directed to analogous art and the same field of endeavor, such as geographic area search. This close relationship between Suomela/Dhanani and Zhao highly suggests an expectation of success.
Regarding claim 8, Suomela/Dhanani/Zhaoe combination discloses wherein the directions are customized by omitting presentation of a route that is presented as part of defauot navigation directions when the user’s level of familiarity with area is above a high threshold (¶[0119] and [0124]-[0125], Zhao). It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify Suomela/Dhanani with the teachings of Zhao to search for the area of interest. It is beneficial to enhance the search results based on familiarity level to customize the search results. Moreover, the references disclose features that are directed to analogous art and the same field of endeavor, such as geographic area search. This close relationship between Suomela/Dhanani and Zhao highly suggests an expectation of success.
Regarding claim 10, Suomela/Dhanani/Zhaoe combination discloses wherein navigation directions associated with each portion of the route are individually customized based on the user's level of familiarity with the respective area (¶[0119] and [0124]-[0125], Zhao). It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify Suomela/Dhanani with the teachings of Zhao to search for the area of interest. It is beneficial to enhance the search results based on familiarity level to customize the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Gupta et al. (US 2015/0032424 A1)/(US 9417069 B2) disclose FAMILIARITY MODELING.
2. Golding et al. (US 2010/0174479 A1)/(US 7996345 B2) disclose generating attribute models for use in adaptive navigation systems.
3. Abramovich Ettinger (US 9222797 B2) discloses Device, system and method of contact-based routing and guidance.
4. Highstrom et al. (US 8260550 B2) disclose Presentation of navigation instructions using variable levels of detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
February 23, 2021